Citation Nr: 0324803	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  94-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from May 1977 to August 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded this case in February 
1997 and in October 1998.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

The issue currently on appeal was pending as of the date of 
passage of the VCAA, November 9, 2000.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The Court in 
Holliday stated further that even assuming that it could 
divine in the first instance on the particular facts of a 
particular case that no amount of additional evidence could 
change an adverse outcome, it could not obviate in the first 
instance the requirement for VA to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) [when VA receives substantially 
complete application for benefits, it has obligation to 
notify claimant of any information and medical or lay 
evidence necessary to substantiate the claim].

As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  In this case, no such notice was provided by the 
RO to the veteran with respect to the currently pending 
claim.

For purposes of attempting to remedy an error such as 
described above, the Board was previously authorized to 
provide notice of the VCAA on its own initiative.  However, 
on May 1, 2003, while this case was still pending review at 
the Board, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) (the DAV case).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.

The Board notes further that the regulation governing the 
award of service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended in June 1999.  
See 64 Fed. Reg. 32807 (June 18, 1999).  The new version of 
the regulation is effective from March 7, 1997.  The revised 
version has not  been considered by the RO, to include when 
the RO readjudicated the claim in September 2002.  
Of significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  See 
Murray v. Principi, 15 Vet. App. 31, 32 (2001).  In its 
decisions issued with this appeal, the RO applied the now-
deleted "clear diagnosis" standard.  On remand, the current 
version of section 3.304(f) must be applied in the 
readjudication of the claim.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed, 
including providing the veteran with 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim on appeal and the 
evidence, if any, that VBA will obtain 
for him.

2.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the September 
2002 supplemental statement of the case, 
and, as noted above, with consideration 
of the current version of 38 C.F.R. 
§ 3.304(f).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


